Case 4:20-cv-01141 Document1 Filed on 03/31/20 in TXSD Page 1 of 11

United States Courts
Southern District of Texas
FILED

bre Se 14 (Rev. 12/16) Comptains for Violation of Civil Rights (Prizoner) MAR 3 1 2 020

UNITED STATES DISTRICT COURT David J. Bradley, Clerk of Court

for the
District of

Division
Case No.

AG .
fee A. Rosetta.

 

Gres Ry WE de Broo\ Lou (to be filled in by the Clerk's Office)
Oo ¢ Plahuiff(s)

O¥rhe the full name of each plaintiff who Is filing this complaint,

Uf the names of ali the plaintiffs cranot fit In the space above,

please write “see altached” in the space and attach an additional

page with the full list of ncanes.)

“Ye

‘ — XN 4
JAurtt$ County Sarlto Fresalc
7
Defendant(s)
(Wette the full name of each defendant who is being sued. Ifthe
names of all the defendants cantot fil in ihe space above, please
write "see attached" in the space ond attach an additional page
with the fidl fist of names, Do not tielude addresses here.)

ee es et ee es a a a a et ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files, Under this rule, papers filed with the court should vor contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include onlp: the last four digits of a social security number; the year of an individual's
birth; ¢ minor's initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed In
forma pauperis. :

 

 

 

 

 

Page fof 41
, Case 4:20-cv-01141 Document1 Filed on 03/31/20 in TXSD Page 2 of 11

Pro So i4 iRev. 12746) Complaint for Violation of Civil Riehts (Prisoner)
L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information belaw for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name Gtea oly wee Kren Ks
Al) other names by which oot
you have been known: feabroaks = ( eenee Bresoal<S)
1D Number 02723347  ~ S
Current Institution Harris Couaty Sarl
Address 1200 BAKer "or
Hoosen was ZZOOR.
Cily State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (i/known) and check whether yau are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. |

 

 

 

 

 

 

Name Harets County Satl.
Job or Title (fknown) Courmy Sal A
Shield Number VLA
Employer Harrit (ony
Address 200 BAier sv
HOUSTON TX ZZ 2.
City State Zip Code

[CHiadividual capacity [Official capacity

Defendant No. 2

 

 

 

 

 

 

Name Uniseck SHELLS ACT COM Fe
Jab or Tille (ifknawn) U.$ Court House.
Shield Number MLA
Employer Hale Comm,

a
Address __Idol Pronk: A_$Z

thovS Tar “CK 70ND
City State Zip Code

(tadividuat capacity [4 Orticial capacity

Pags 2 of 31
; Case 4:20-cv-01141 Document1 Filed on 03/31/20 in TXSD Page 3 of 11

Pro Sc I4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
Defendant No. 3

 

 

 

 

 

 

Name Sob CASey S$ TAEtTOReT lovee housé_
Job or Title (known) Ervtl Cou CZ
Shield Number
Employer
Address Sis Rusk Avenue.
Houston TX O02.
Gity State Zip Code

[individual capacity Official capacity

Defendant No. 4

 

 

 

 

 

 

Name tfna H ‘chal oO
Job or Title (known) ltarinS Con < ead Sudaee
Shield Number a vo
Employer Mourres Comat,
Address a
Houston . TH TF702BZ.
City Stale Zip Code

CJ Individual capacity [-}Grticial capacity
I, Basis for Jurisdiction

Under 42 U.S.C, § 1983, you may sue State or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v, Six Unknown Named Agents of

Federal Bureau of Nareotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check al! that apply):
["] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and {federal laws].” 42 U.S.C. § 1983. Ifyou are suing under section 1983, what
federal constitutional or statutory right(s) do yau claim is/are being vidlated by state or focal officials?

/VoTt Ver Released Qut. To Covid- lt Pande mur

 

Cc. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. Ifyou

are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of +}
Pro Se 14 {Rev, 12/361 Complaint for Violation of Civil Rights (Prisoner)

HL

TV.

Case 4:20-cv-01141 Document1 Filed on 03/31/20 in TXSD Page 4 of 11

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District af Columbia.”
42 U.S.C, § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal taw. Attach additional pages if needed.

Che Sudges hue Wot YeT released Me dom uel.)
(See AriemenT >)

Prisoner Status

ey pata, you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOOOO

Other (explain)

 

Statement of Claim

Slate as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and Jocations of all relevant events. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. [fmore than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed,

 

A, If the events giving rise to your claim arose outside an institution, describe where and when they arose,
B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

N u
3/27/20 inSue acres COUNT Sa?)

Page4 of I
 

Case 4:20-cv-01141 Document1 Filed on 03/31/20 in TXSD Page 5 of 11

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc, What date and approximate time did the events giving rise to your claim(s) accur? _ >
Gee ACEMM ENE

S [27 (20.26

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

(See ATTA Mn

 

 

YY. “Injuries

IF you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or did not receive.

(See Aten ut)

 

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not elte any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

§(200) Seven VondeeADoLlers per Second% From Sep tt 2OLG To or wah Rete matte

; Perhorsg a. CR oo o im Sveona foe rasp WWole Stay TA Wel. S
3 per Daye 46 0/t¥0,000°° (lo%) Larereses 604400 oper 2ethoses Lae
Lt PerMmond 2¢ $14,400,000

(Proves von 6)

 

AP Yate ta(g2o) Cwenty OolLer GoD Peaces arr face value To Che Banks ler work’ °
2p Payable tn Bo Dargbrom the filldny HAE Bri GUT WM CourT.

3-407 pack ON TIME UNTEHEST STAM AT 10% Ot The Dasy'ly P eayre. yelhed Por 2 hours
L{- On Pro Gone Araney Sloulch Be proviheck bY the Cour T t+ Cour T fees wba sat a

6 Guads to Be plore tha Band Ate with Mof OM wto Atrachtch vo 1T AS, A, eC
Pio Se 14 (Rev, 12/14) Complaint for Violation of Civil Rights (Prisoner)

VIL

Case 4:20-cv-01141 Document 1 Filed on 03/31/20 in TXSD Page 6 of 11

Exhaustion of Administrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA"), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

In any Jall, prison, or other correctional facility until such administrative remedies as are avallable are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have nat
exhausted your administrative remedies.

A Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Yes
CI] No

if yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

Hares County Sor LL

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance

procedure?
Yes
C No

C] Do not know

Cc, Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose

coyer some or all of your claims?

(es
CJ No
LC] Do not know

If yes, which claim(s)?

 

Page 6 of 11
Case 4:20-cv-01141 Document 1 Filed on 03/31/20 in TXSD Page 7 of 11

 

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)
ee

D.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Aves
[| No

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

Yes

[] No

Ifyou did file a grievance:

|. Where did you file the grievance?

KT Hares Coonlty Sarl

 

2. What did you claim in your grievance?

TT want Velense From Sarl Due. To Could JU =COOrnAelvs

 

3. What was the result, ifany?

( \
erty fend 4 2

 

4. What steps, ifany, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not, (Describe all efforts to appeal to the highest level of the grievance process.)

LX
Erik fendinans’

 

Page 7 of 11
Case 4:20-cv-01141 Document1 Filed on 03/31/20 in TXSD Page 8 of 11

Pro Sc 14 (Rev. $2/16) Camplaine for Viotatton of Civil Rietits (Prisoner)

F, [fF you did not file a grievance:

|.  Ifthere are any reasons why you did not file a grievance, state them here:

A

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

 

 

a. Please sel forth any additional information that is relevant to the exhaustion of your administrative
remedies.
\
~ f
v c U wu
L | ney thes CL

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

 

YIHL Previous Lawsults
The “three strikes rule” bars a prisoner from bringing a civil action or an appeat in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to stute a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C, § 1915(g).
To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

es

(_] No

{f yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

S€e. CASE 42 [9-cv-0So\\

 

Page 8 of th
Case 4:20-cv-01141 Document 1 Filed on 03/31/20 in TXSD Page 9 of 11

A

Pro Se \4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
a a na rn

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

Yes

[-] No

If your answer to A is yes, describe cach lawsuit by answering questions | through 7 below. (Ifthere is
more than one lawsuil, describe the additional lawsuits on another page, using the same formal.)

a

Parties to the previous lawsuit

Plaintiffs) 7 regorsyy wade. Groolds i.
Defendant(s) “Houdkio’y Polwze_ Pe Por ZMenT

Court (iffederal court, name the district; if state court, name the county and State)
Bole Casey UeS Covy 7 Novs &
Dacket or index number

42 19-CV~oSoltl

Name of Judge assigned to your case

MLA

v

Approximate date of filing lawsuit

Dec 25,2019
Is the case still pending?
7] Yes
[yo

if no, give the approximate date of disposition. ns ma sed

Whiat was the result of the case? (For exaniple: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

peti lec aF Ths Tye

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Vesh
Case 4:20-cv-01141 Document 1 Filed on 03/31/20 in TXSD Page 10 of 11

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Yes

[] No

D. If your answer to C is yes, describe each lawsuit by answering questions | through 7 below. (Ifthere ts
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

Parties to the previous lawsuit

Plaintiff{s) fren Ory w- Broo i<é
Defendant(s) ¢ gate fs wk Deverscvovt Pri epren

Court (if federal court, name the district; if state court, name the county and State)

bole CASeyY US Distr eC low T Nou S

Docket or index number

“20 -CV-003¢ 7

Name of Judge assigned to your case

Approximate date of filing lawsuit /

VA,
Is the case stif! pending?

he

[No

If no, give the approximate date of disposition O hen

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Page 10 of £1
Pro So (4 (Rey, 12/16) Complaint for Violation of Clvit Rights (Prisoner)

IX,

Case 4:20-cv-01141 Document 1 Filed on 03/31/20 in TXSD Page 11 of 11

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

non frivolous argument for extending, modifying, or reversing existing Jasv; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely haye evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 1.

8,

For Partles Without an Attorney
| agree to provide the Clerk's Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: % [eX 7 4 ZO
Signatureof Pint? «=< 2 oe oe

 

 

 

 

 

 

 

 

Printed Name of Plaintiff A A” prewar wade Wrod(K$ Za
Prison Identification # BITSZZET 0?
Prison Address (200 BA(LO$ 7 -
Hosta Re 7700 a
City State Zip Code
For Attorneys
Date of signing:
Signature of Attorney
Printed Name of Attomey sae
Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page (bof LL
